Name: Commission Regulation ( EEC ) No 324/92 of 11 February 1992 amending Regulation ( EEC ) No 3701/91 laying down detailed rules for the application of the import arrangements provided for in Council Regulation ( EEC ) No 3667/91 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/ 1312. 2. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 324/92 of 11 February 1992 amending Regulation (EEC) No 3701/91 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3667/91 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 3701 /91 (6), it is inappropriate to limit applications for import licences to one subheading or group of subhea ­ dings of the combined nomenclature ; whereas it is there ­ fore necessary to make a special provision in this regard ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 3667/91 of 11 December 1991 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (3), and in particular Article 4 thereof, Whereas Article 8 (2) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 815/91 (*), determines the products for which applications are to be made for import licences, without prejudice to other provisions ; Whereas, for the efficient administration of imports under the Community tariff quota for frozen meat of bovine animals falling within CN codes 0202 and 0206 29 91 as required by Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The following point (d) is added to Article 6 (2) of Regula ­ tion (EEC) No 3701 /91 : '(d) in section 16 the indication of one of the groups of subheadings of the combined nomenclature indicated in the same indent figuring in the Annex.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 349, 18. 12. 1991 , p. 1 . (4) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 83, 3 . 4. 1991 , p. 6. (6) OJ No L 350, 19 . 12. 1991 , p. 34. No L 35/14 Official Journal of the European Communities 12. 2. 92 ANNEX  0202 10 00, 0202 20  0202 30, 0206 29 91